FILED
                              NOT FOR PUBLICATION                           JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WALTER DELEON-PEREZ,                             No. 11-72963

               Petitioner,                       Agency No. A095-698-107

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Walter DeLeon-Perez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings. Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010). We

review for an abuse of discretion the denial of a motion for a continuance. Peng v.

Holder, 673 F.3d 1248, 1253 (9th Cir. 2012). We deny the petition for review.

      Substantial evidence supports the agency’s finding that DeLeon-Perez failed

to file his asylum application within a reasonable period of time after any changed

or extraordinary circumstance. See Dhital v. Mukasey, 532 F.3d 1044, 1049-50

(9th Cir. 2008) (per curiam) (petitioner did not file within a reasonable period after

losing his nonimmigrant status); 8 C.F.R. § 1208.4(a)(4), (5). Accordingly,

DeLeon-Perez’s asylum claim fails.

      Substantial evidence supports the agency’s finding that DeLeon-Perez did

not suffer past persecution in Guatemala when he ran away from military

checkpoints to avoid recruitment into the military. See Pedro-Mateo v. INS, 224
F.3d 1147, 1151 (9th Cir. 2000) (attempts by the military or guerrillas to forcibly

recruit the petitioner did not constitute persecution). Substantial evidence also

supports the agency’s finding that DeLeon-Perez failed to establish a clear

probability of future persecution based on his fear that he will be extorted by gangs

or harmed for refusing recruitment into a gang. See Barrios v. Holder, 581 F.3d
849, 855-56 (9th Cir. 2009); Zetino, 622 F.3d at 1016 (“An alien’s desire to be free


                                           2                                    11-72963
from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.”). DeLeon-Perez also failed to

establish a future fear based on harm to his brother. See Lin v. Ashcroft, 377 F.3d
1014, 1029 (9th Cir. 2004) (a petitioner may have a well-founded future fear when

violence against a family member is “closely tied to the petitioner”) (internal

quotation omitted). Further, the record does not compel the conclusion that

DeLeon-Perez has a clear probability of persecution based on an imputed anti-

government political opinion for his failure to serve in the military. See Zehatye v.

Gonzales, 453 F.3d 1182, 1188 (9th Cir. 2006) (no evidence the petitioner would

be singled out for failing to serve in the military). Accordingly, DeLeon-Perez’s

withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

DeLeon-Perez failed to establish it is more likely than not he will be tortured by or

with the acquiescence of the government of Guatemala. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008).




                                          3                                       11-72963
      Finally, the IJ did not abuse its discretion in denying DeLeon-Perez’s motion

for a continuance. See Cui v. Mukasey, 538 F.3d 1289, 1292 (9th Cir. 2008)

(discussing factors to consider in evaluating the denial of a motion for a

continuance).

      PETITION FOR REVIEW DENIED.




                                          4                                  11-72963